Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the amendment dated 18 May 2021, the following has occurred: Claims 21, 22, 24, 26, 27, 29, 31, 32, and 34 have been cancelled. 
Claims 21-35 are pending.

Priority
This application claims priority to multiple patient applications, the earliest of which is U.S. Provisional Patent Application No. 61/449,176 dated 04 March 2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/449,176, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 22, 25, 27, 30, 32, and 35 recite various patient states into which a patient may be categorized. None of the listed patient states find support in the ‘176 provisional application. As such, these claims are not afforded the priority date associated with the ‘176 provisional application.

Claim Objections
Claims 21, 26, and 31 recite (Claim 21 being representative) “determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to up to every other possible clinical patient....” The underlined “to” appears to be out of place in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 21-35 are rejected for lack of adequate written description. 
Claims 21, 26, and 31 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 21 being representative) “determine a plurality of possible clinical patient states under which the patient can be categorized; determine from the physiological variables, a current clinical patient state, from among the plurality of possible clinical patient states, under which the patient can be categorized; determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient state of the plurality of possible clinical patient states, under the current treatment administered to the patient; determine, for each of a set of hypothetical treatment options, for each possible clinical patient state from among the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient….”
The Applicant has provided no disclosure of (1) how the possible patient states are determined, (2) how the current clinical state is determined, (3) how the probabilities associated with future transition are determined, or (4) how the probabilities associates with future transitions from a current state to every other state are determined. Regarding (1), the Specification at Pg. 4-5, 7, 12 states that the patient can exhibit a finite number of patient sates but provides no disclosure of how these are specifically 
	As can be seen, there is no specific description as to how these various features are determined. Any determination could potentially read on the as-claimed invention. The claimed determinations amount to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to perform some form of determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the determination is specifically performed with respect to the Applicant’s claimed invention.
By virtue of their dependence from Claim 22, 26, or 31, this basis of rejection also applies to dependent Claims 22-25, 27-30, and 32-35.
Claims 21, 26, and 31 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 21 being representative) “select a treatment option from the set of hypothetical treatments options.” The Applicant has provided no disclosure of how a particular treatment is selected from hypothetical treatment options. The Specification at Pg. 4, 5, 9, 16 states that a treatment can be selected but there is no description of how this specifically occurs; there is no specific description of what the treatments are or how one is selected over another. 
As can be seen, there is no specific description as to how a particular treatment is selected. The claimed treatment selection amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform some form of treatment selection (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the treatment selection is specifically performed with respect to the Applicant’s claimed invention.
By virtue of their dependence from Claim 22, 26, or 31, this basis of rejection also applies to dependent Claims 22-25, 27-30, and 32-35.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 25, 26-30, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22, 25, 27, 30, 32, and 35 recite (claim 25 being representative) “(i) adequate DO2 …; and (ii) inadequate DO2….” The terms "adequate” and inadequate" in claim these claims are relative terms which renders the claims indefinite.  The terms "adequate” and inadequate" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 22, 27, and 32 recite (claim 22 being representative) “adequate DO2, normal Qp/Qs and inadequate DO2, normal Qp/Qs.” The claim is indefinite because it is unclear whether the DO2 and Qp/Qs recitations are meant to be paired together or not. It is unclear whether the claim requires (1) adequate DO2, (2) normal Qp/Qs and (3) inadequate DO2, normal Qp/Qs or whether the claim requires (1) adequate DO2, normal Qp/Qs and (2) inadequate DO2, normal Qp/Qs. A review of the Specification (see Pg. 13) implies the later and the Examiner suggests reciting “adequate DO2 and an associated normal Qp/Qs, and inadequate DO2 and an associated normal Qp/Qs.”
Claim 26 recites “determining, by a computer,… determining, by a computer,… determining, by a computer,… determining, by a computer,… determining, by a 
By virtue of their dependence from Claim 26, this basis of rejection also applies to dependent Claims 27-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 23-26, 28-31, and 33-35 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Uutela et al. (U.S. Pre-Grant Patent Publication No. 2007/0010723) in view of Burton et al. (U.S. Pre-Grant Patent Publication No. 2011/0125046) in view of Casciano et al. (WIPO Publication No. WO2011/156587.



REGARDING CLAIM 21
Uutela teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment, comprising:
a plurality of physiological sensors configured to be coupled to the patient and configured to produce patient-specific data from the patient; [Para. 0110 teaches one or more sensors attached to a patient, thus the sensors are configured to be attached to the patient.]
a treatment device coupled to the patient and configured to administer a treatment to the patient under control of a computer; [Fig. 10, Para. 0113 teaches a drug delivery device.]
a processor; [Fig. 10, Para. 0110 teaches a processor.]
a memory coupled to the processor, the memory having computer-executable instructions stored thereon, which when executed by the processor, cause the processor to: [Fig. 10, Para. 0110, 0112 teaches a computer having memory that performs the disclosed functionality.]
receive patient-specific data associated with the patient, the patient-specific data comprising at least data from one of the plurality of sensors coupled with the patient; [Fig. 10, Para. 0059, 0110, 0111 teaches that the sensor data is received from the one or more sensors.]
determine a plurality of physiological variables based on the received patient-specific data; [Fig. 9, 10 and associated text, Para. 0059  teaches that the physiological data such as biosignals (physiological variables) from the sensors is processed (and thus determined).]
determine a plurality of possible clinical patient states, associated with the physiological variables, [Para. 0059, 0063, 0064 teaches a set of patient state categories associated with patient measurements.]
wherein each possible clinical patient state is recognizable by a clinician from the received patient-specific data; [Para. 0063 teaches patient state categories, which are interpreted as recognizable by a clinician (there being no indication what this means).] 
determine from the physiological variables, a current clinical patient state of the patient, from among the plurality of possible clinical patient states; [Para. 0063, 0064 teaches that the patient is continuously monitored (interpreted to occur via the plurality of sensors of Fig. 9, 10, Para. 0059, 0110, 0111) and is categorized into a sleep state (a current clinical patient state of the patient), which is one of the state categories. Para. 0105 teaches that there are several different categories.]
[…]; 
select a treatment option from the set of treatments options; and [Para. 0113 teaches that at least one analgesic (a treatment option) may be delivered based on the index.]
send a signal to the treatment device coupled to the patient so that the signal causes the treatment device to administer the selected treatment option to the patient. [Fig. 10, Para. 0113 teaches that the input is supplied (interpreted as transmitted) to the drug delivery device resulting in the control of the analgesic delivery.]
Uutela may not explicitly teach
determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to up to every other possible clinical patient state associated with the current patient state, under a current treatment administered to the patient;
Burton at Para. 0045-0048, 0077, 0078, 0107 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to determine the probability that a patient will transition from unconsciousness to consciousness or vica versa
determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to up to every other possible clinical patient state associated with the current patient state, under a current treatment administered to the patient; [Burton at Para. 0045-0048, 0077, 0078, 0107 teaches determining the probability that a patient undergoing anesthesia (a treatment) will transition from unconsciousness to consciousness (the sleep state of Uutela).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela to determine the probability that a patient will transition 
	Uutela/Burton may not explicitly teach
Casciano at Fig. 4, 5, Para. 0048, 0049, 0114-0116, et seq. teaches that it was known in the art of computerized healthcare, at the time of the invention, to determine the probability of entering a state based on a particular treatment
determine, for each of a set of treatment options associated with the current clinical patient state, for each possible clinical patient state from among the plurality of possible clinical patient states, [Casciano at Fig. 4, 5, Para. 0048, 0049 teaches running simulations for multiple different treatment options (the treatments of Uutela) for a particular patient.] corresponding probabilities associated with future transitions from the current clinical patient state to up to every other possible clinical patient state; [Casciano at Fig. 4, 5, Para. 0048, 0049 teaches that the potential resulting health states for treatment options (the treatment of Uutela) are determined. Casciano at Fig. 4, 5, Para. 0114-0116, et seq. teaches that for a particular course of treatment (i.e., a treatment option), the system determines the probability of multiple health events occurring for a patient. For instance for a course of treatment, the system determines the probability of a patient experiencing a stroke event, a bleed event, or no adverse event. This occurs for multiple health states incurring potential treatments. See Para. 
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela having the determination of the probability that a patient will transition from unconsciousness to consciousness or vice versa of Burton to determine the probability of entering a state based on a particular treatment as taught by Casciano, with the motivation of improving treatment decisions (see Casciano at Para. 0065).
	In the event that Uutela/Burton/Casciano does not explicitly teach that the probability is determined for every possible clinical state and for every possible clinical state corresponding to a potential treatment, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Uutela/Burton/Casciano based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Burton teaches determining a probability of transitioning from one state to another while undergoing a treatment (see Burton at Para. 0045-0048, 0077, 0078). Casciano teaches determining the probability that a patient will end up at a particular health states based on potential treatments (see Casciano at Fig.4, Para. 0049, 0067, 0068, 0106, 0114-0116). The application of the recited features to every possible clinical state and for every possible clinical state corresponding to a potential treatment produces no new and unexpected result which would result in patentable significance over the teaching of Uutela/Burton/Casciano; the determination of a probability for every possible clinical state and for every possible clinical state corresponding to a potential treatment does not change how the claim effects the selection of a treatment option. 

REGARDING CLAIM 23
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
wherein the processor is further configured to assign a risk index which indicates how likely the patient is going to transition from the current patient state to a patient state designated as a specific morbidity state or a mortality state. [Casciano at Fig. 4 and associated text, Para. 0054, 0102 teaches determining risks including risk of death.]

REGARDING CLAIM 24
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
wherein receiving patient-specific data associated with a patient comprises periodically receiving updated patient-specific data associated with the patient; and [Uutela at Para. 0060 teaches receiving new data (interpreted to occur periodically).]
wherein the processor is further configured to:
receive the updated patient-specific data; [Uutela at Para. 0060 teaches receiving new data.]
automatically determine, for each of the plurality of possible patient states, corresponding updated probabilities associated with transitioning from a then-current patient state to up to every other possible patient state from among the plurality of possible clinical patient states, based on treatment information associated with the treatments being provided to the patient […]. [Burton at Para. 0045-0048, 0077, 0078, 0107 teaches determining the probability that a patient undergoing anesthesia (a treatment) will transition from unconsciousness to consciousness (the sleep state of Uutela).]
Uutela/Burton/Casciano may not explicitly teach
and the updated patient-specific data received.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the determination of a probability of transitioning from one state to another of Burton with the newly-received data of Uutela since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the newly-received data of Uutela (see citations above) for the data used to determine a probability of transitioning from one state to another of Burton (see citations above). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 25
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
at least one of the plurality of physiological sensors is a blood oximeter; [Uutela teaches an oximeter probe.]
one of the plurality of physiological variables is oxygen saturation; and [Uutela teaches an oxygen saturation.]
Uutela/Burton/Casciano may not teach
the plurality of possible clinical patient states under which the patient can be categorized include:
(i) adequate DO2, normal Qp/Qs; and
(ii) inadequate DO2, normal Qp/Qs.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Uutela teaches determining patient state categories (see citations above), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have substituted the information/labels applied to the patient categorization of the prior art with any other information/labels In re Ngai, Ex Parte Breslow). The Examiner notes that the particular classification of the patient does not appear to change the functionality of the invention.
Further, the USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)). While the patient can be categorized using these measures, the patient could also not be classified using these measures further indicating that these are optional and non-functional with respect to the claim.

REGARDING CLAIM(S) 26 AND 28-30
Claim(s) 26 and 28-30 is/are analogous to Claim(s) 21 and 23-25, thus Claim(s) 26 and 28-30 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21 and 23-25.

REGARDING CLAIM(S) 31 AND 33-35
Claim(s) 31 and 33-35 is/are analogous to Claim(s) 21 and 23-25, thus Claim(s) 31 and 33-35 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21 and 23-25.


Claim(s) 22, 27, and 32 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Uutela et al. (U.S. Pre-Grant Patent Publication No. 2007/0010723) in view of Burton et al. (U.S. Pre-Grant Patent Publication No. 2011/0125046) in view of Casciano et al. (WIPO Publication No. WO2011/156587) in view of Barnea et al. (Balancing the Circulation: Theoretic Optimization of Pulmonary/Systemic Flow Ratio in Hypoplastic Left Heart Syndrome).

REGARDING CLAIM 22
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano may not explicitly teach
wherein the plurality of patient states are selected from the group consisting of hypotension with sinus tachycardia, hypoxia with myocardial depression, compensated circulatory shock, cardiac arrest, hemorrhage, adequate DO2, normal Qp/Qs and inadequate DO2, normal Qp/Qs.
Barnea at Fig. 2 and associated text teaches that it was known in the art of healthcare, at the time of the invention, to classify a patient as having either an oxygen availability deficiency or non-deficiency along with a normal Qp/Qs ratio
wherein the plurality of patient states are selected from the group consisting of hypotension with sinus tachycardia, hypoxia with myocardial depression, compensated circulatory shock, cardiac arrest, hemorrhage, adequate DO2, normal Qp/Qs and inadequate DO2, normal Qp/Qs. [Barnea at Fig. 2 and associated text teaches that a patient may be classified as having (1) a non-deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1 or (2) deficient systemic oxygen availability (tissue oxygen delivery, DO2) and a normal Qp/Qs ratio of 1. The Examiner interprets on-deficient systemic oxygen consumption as adequate and deficient systemic oxygen consumption as inadequate, there being no indication as to what adequate or inadequate entails (see 112b rejection, supra).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela having the determination of the probability that a patient will transition from unconsciousness to consciousness or vice versa of Burton having the determination of the probability of entering a state based on a particular treatment of Casciano to classify a patient as having either an oxygen availability deficiency or non-deficiency along with a normal Qp/Qs ratio as taught by Barnea, with the motivation of improving the accuracy of oxygen deficiency determination which improves patient survival (see Barnea at Pg. 1376, right column, middle paragraph).

REGARDING CLAIM(S) 27 AND 32
Claim(s) 27 and 32 is/are analogous to Claim(s) 22, thus Claim(s) 27 and 32 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 22.


Response to Arguments
Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 21-35, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues (to paraphrase) that the rejection is deficient because the Examiner did not identify the level of skill of a PHOSITA.
The Examiner respectfully submits that an Examiner is, by definition, a person having skill in the art. See MPEP 2141(II)(C) (“The Federal Circuit has stated that examiners and administrative patent judges on the Board are “persons of scientific competence in the fields in which they work” and that their findings are “informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art.”). The Examiner has reviewed the as-filed disclosure and can find no written description for the features at issue. The Examiner also notes that the Applicant has not provided any arguments or citation to the as-filed disclosure where the features are adequately described. As such, the rejection is maintained. The Applicant may wish to take this lack of written description into account when deciding whether to proceed with prosecution.
Regarding the indefiniteness rejection of Claims 25, 30, and 35, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues that “adequate” and “inadequate” with respect to DO2 have meaning in the medical arts and thus they are not indefinite. The Examiner disagrees. Adequate and inadequate are terms of relative degree and there is no 
Regarding the indefiniteness rejection of Claim 26, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues that the six (6) recitations of “a computer” is definite. The Examiner disagrees. It is unclear if the six (6) recitations of “a computer” is in reference to one computer or different computers. If the Applicant intends the computer(s) to be the same computer, the subsequent recitations of the computer should recite “the computer.” If the Applicant intends the computer(s) to be different computers, the computers should be referred to as a first computer, a second computer, etc. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claim 21, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
First, Uutela [0113] does not teach to "determine, for each of a set of hypothetical treatment options, for each possible clinical patient state from among the plurality of possible clinical patient states."
Regarding (a), the Examiner has reevaluated the cited references, as necessitated by amendment, and finds that Casciano teaches the argued feature.
Casciano [0049] teaches the value of weighting risks and benefits for available treatment options, but does not teach or suggest to determine "corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient state," and does not 
Regarding (b), the Examiner respectfully disagrees. Given the broadest reasonable interpretation, Casciano teaches the argued feature(s). The teaching of Casciano have been clarified in the present basis of rejection. Casciano at Fig. 4, 5, Para. 0048, 0049, 0114-0116 teaches that for a particular health state and potential course of treatment, the system determines the probability that a patient may experience different health events (transition to another possible clinical state). The Examiner notes that there is no claimed indication as to what the particular states must or must not entail. 
However, even if Casciano does teach to determine "corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient" (and Applicant does not agree that Casciano make such a teaching), that still does not account for the element of claim 21 that such a determination is made as a function of both of the two factors, as recited in the claim and described above.
Regarding (c), the Examiner respectfully submits that Casciano alone was not relied upon to teach all of the claimed features. The combination of Uutela, Burton, and Casciano was relied upon to teach these features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant disagrees with the Office Action's premise [with regard to the alternative duplication of parts obviousness rationale]. First, the Office Action mis-states the claim's recitation, which recites not just a transition, but "future transitions." For at least that reason, the Office Action fails to account for all elements of the claim.
Regarding (d), the Examiner respectfully submits that the teaching of Casciano is in reference to a prediction that a patient may experience certain events based on a simulated course of treatment. These events have not occurred and are thus interpreted as future transitions. The premise is not flawed. 
Moreover, the cited portions of Burton do not teach or suggest to determine "corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient." [...] Burton [0045]-[0048] teach predicting a "state of consciousness and a subsequent of depth of anesthesia." Predicting a state, however, does not mean predicting a transition to a state, or from another state, much less predicting probabilities of such transitions.
Regarding (e), the Examiner respectfully submits that “is transitioning” means that the person will end their complete transition in the future. Thus this teaches determining a complete future transition. Given the broadest reasonable interpretation, Burton teaches the argued feature.
Applicant respectfully disagrees [with the duplication of parts rationale].
Regarding (f)
Nothing in Uutela, Burton or Casciano, or in the combination of Uutela, Burton and Casciano, teaches that the plurality of patient states are selected from hypotension with sinus tachycardia, hypoxia with myocardial depression, compensated circulatory shock, cardiac arrest, hemorrhage, adequate D02, normal Qp/Qs and inadequate D02, normal Qp/Qs.
Regarding (g), the Examiner has cited Barnea to teach this feature, as necessitated by amendment.
The Office Action's analysis fails to meet that requirement [for Claim 25] because it fails to consider the clauses mentioned above. Furthermore, in fact, the Office Action interpreted those clauses to be meaningless, at least since the Office Action equated those clauses with "nothing."
Regarding (h), the Examiner respectfully submits that the features of the claim limitation have been given the proper weight. There is nothing in the claim that requires the patient to be classified into either of the noted states (“under which the patient can be categorized”). The recited categories are thus non-functional descriptive material. Because Uutela teaches categorization of a patient into multiple different states the substitution of the non-functional labels applied to the categories in the claim for the categories of Uutela renders the claim obvious. As discussed in the interview dated 17 May 2021, the Examiner suggests that the Applicant positively recite that the patient is actually categorized in the noted categories, not just that the patient can be categorized in the categories. However, the Examiner notes that such a recitation would be taught by Barnea.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Geva et al. (U.S. Pre-Grant Patent Publication No. 2004/0230105) which discloses predicting patient changes based on received raw patient data. 
Najarian et al. (U.S. Pre-Grant Patent Publication No. 2012/0123232) which discloses analyzing heart-related signals and predicting disease state.
Hubbard (U.S. Patent No. 5,595,181) which discloses a system for determining heart defects by calculating Qp/Qs ratio.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626